Case: 1:13-cv-04924 Document #: 319 Filed: 03/19/19 Page 1 of 1 PageID #:4400

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Annabel K Melongo
                                  Plaintiff,
v.                                                      Case No.: 1:13−cv−04924
                                                        Honorable John Z. Lee
Robert Podlasek, et al.
                                  Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, March 19, 2019:


        MINUTE entry before the Honorable John Z. Lee: For the reasons stated in the
memorandum opinion and order, the Schiller Park Defendants' motion for summary
judgment [266] is granted as to Counts IV and V. French's motion [269] is granted insofar
as he is entitled to absolute immunity for his conduct at Melongos bond hearing. The
County Defendants' motion [275] is granted insofar as Podlasek and Gunnigle are entitled
to absolute immunity to the extent that Count IV is based on the computer−tampering
case. Spizzirri's motion [272] is granted as to the NIED claim in Count VI, and that claim
is dismissed as to all Defendants. Defendants' motions are also granted as to the IIED
claim in Count VI. Counts II and IV are dismissed as to Dillon, Rubino, and Lesiak. To
the extent that Count VI encompasses state−law claims for false arrest and false
imprisonment, those claims are dismissed. In all other respects, summary judgment is
denied. A status hearing is set for 4/23/19 at 9:15 a.m. [For further details see
memorandum opinion and order].Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
